Citation Nr: 1822954	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-46 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1949 to January 1953 and January 1955 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2018 and a copy of that transcript is of record.  The VLJ agreed to hold open the record for an additional 60 days for submission of evidence for the issue of entitlement to service connection for Parkinson's disease.  However, the Veteran did not submit any additional evidence for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran suffered a moderate TBI in an October 1964 automobile accident, with resulting skull fracture and loss of consciousness for several days.   At the January 2018 Board hearing, the Veteran asserted that his current Parkinson's disease is due the head trauma from the October 1964 auto accident.

The Veteran was afforded a VA Parkinson's disease examination in April 2015, where a Parkinson's diagnosis was confirmed.  The examiner opined against a relationship between Parkinson's disease and the head trauma, noting that she based her opinion on epidemiological odds ratio and risk data.  The examiner explained that the odds of developing Parkinson's Disease secondary to a head trauma is 1.57 and the risk of developing Parkinson's disease within the general population is 8 to 18.6 per 100,000 person-years.  Based on these statistics, the examiner concluded that Veteran's diagnosis of Parkinson's disease was less likely caused by a traumatic brain injury during service.  The examiner provided no additional explanation of the significance of the data points identified and how they relate, if at all, to the Veteran's medical history, although she cited to several studies.  As noted by the Veteran's representative at the January 2018 hearing, while the examiner provided this statistical data, she did not address the particulars of this Veteran's case in her conclusions.  Moreover, one of the treatise reports cited by the examiner specifically indicates that a "history of head trauma that results in concussion is associated with a higher risk of developing Parkinson's disease."  The examiner did not reconcile her final opinion with this treatise evidence.

The Board recognizes that a different VA examiner indicated in June 2015 that although the Veteran suffered a moderate TBI during service, no residuals of a TBI were currently present .  This examiner did not explain why Parkinson's disease, as a diagnosed condition, would not qualify as a TBI residual as claimed by the Veteran.

A remand is necessary so a physician can  more completely address the relationship, if any, between this Veteran's Parkinson's disease and his in-service head injury.  

Additionally, as the issue is being remanded herein, the Veteran should be provided another opportunity to submit the records for Dr. G and Dr. L as identified at the January 2018 Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  Specifically, records from Dr. G and Dr. L as identified at the January 2018 Board hearing.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated June 2016 to the present.

3. Schedule the Veteran for a VA TBI examination with an appropriately qualified physician.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  

The examiner should take a history from the Veteran as to the progression of his claimed symptoms, to include the progression of his Parkinson's disease.  Upon review of the record, and examination of the Veteran, the examiner should respond to each of the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently suffers from residuals of his in-service TBI?  If so, what are these residuals?  If no residuals are identified, please explain how this conclusion was reached.

b.) Notwithstanding the answer to the question above, with respect to Parkinson's disease in particular, is it at least as likely as not (50 percent or greater probability) that the disability is related to his in-service head trauma?  In so opining the examiner should address the Veteran's reports of hand tremors after the auto vehicle accident.  The examiner should also specifically comment upon the study noted by the April 2015 VA examiner, indicating that a "history of head trauma that results in concussion is associated with a higher risk of developing Parkinson's disease."  To the extent the statistics cited by the April 2015 VA examiner have a bearing on this case, please explain how they inform the question of nexus for this Veteran and the severity of his in-service head injury.  

If more than one type of examination is determined to be necessary to answer the questions above, such should be scheduled.  

All opinions should be supported by a clinical explanation.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




